Title: Elisha Smith to James Madison, 1 May 1832
From: Smith, Elisha
To: Madison, James


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    
                                 Rockcastle County Ky Mount-Vernon 
                                
                                May 1, 1832
                            
                        
                        You have my grateful acknowlledgements for your Answers (recd. last fall) to my enquiries upon the U. S.
                            Bank. It was not, nor, will not be made Public.
                        Permit me again to ask your opinion, upon an other subject, of more importance to the People of these
                            States, then the Bank question. I mean the Georgia and Cherik< e> question. Is the decission of the Supreme Court of the U.
                            S. Correct. I woul<d> not Presume to make this interrogatory, did I not know, that you had bid farewell to Public life, and
                            can have no ambition, save the Union of the States, And the happiness of her Citizens.
                        Flattery is not a part of my nature, but Permit me to say, that, the authority of your name can do more with
                            the Nation, to Preserve the Constitution, the supremicy of the Laws, And the Union of the States, then other man liveing.
                        Patriotism demand of you (being Considerd the father of the Constitution) not to be silent, And Permit the
                            Temple of Liberty you helped to rear, to tumble in to ruins.
                        May Heaven bless you, And your Companion with health & long life. Respectfully
                        
                            
                                E<l>isha Smith
                            
                        
                    